Citation Nr: 0332749	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of acromioclavicular joint separation and myositis 
of the left shoulder, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a back disability 
also claimed as fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran is right handed.

3.  The limitation of motion of the left shoulder more 
closely approximates motion of the left arm being limited to 
shoulder level. 

4.  There is no evidence of loss of head, nonunion, or 
fibrous union of the humerus of the left shoulder.  

5.  There was mild instability and guarding of movement of 
the left shoulder.

6.  A back disorder or fibromyalgia of the back was not 
present during service, there is no continuity of any such 
disorder following service, and there is no evidence that any 
present back disorder is related to service.  

7.  There is no evidence of arthritis of the back within one 
year of discharge from service.  

8.  The veteran's back disorder or fibromyalgia of the back 
is not proximately due to a service connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
acromioclavicular joint separation and myositis of the left 
shoulder are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.7, 4.14, 4.40, 4.45, 4.69, 4.71 Plate I, 
4.71a, Diagnostic Code 5003, 5021, 5201, 5202 (2003).

2.  A back disability also claimed as fibromyalgia was not 
incurred in service or due to a service connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310, 3.326 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

The veteran contends, in essence, that his left shoulder 
disability is more disabling than reflected by the 20 percent 
disability rating assigned.

In an October 1987 rating decision, service connection for 
left acromio-clavicular joint separation shoulder girdle 
myositis and rule out rotation cuff tear was granted with a 
10 percent disability rating assigned.  Following a December 
1988 Board decision, a January 1989 rating decision increased 
the disability rating to 20 percent under Diagnostic Code 
5201, effective from the day following the veteran's 
separation from service.  The 20 percent rating has remained 
in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2003).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2003).

Disability due to myositis is rated based on limitation of 
motion of the joint affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5021 (2003).

The criteria of Diagnostic Code 5201, entitled "Arm, 
limitation of motion of," provide that a 20 percent 
disability rating is appropriate where motion is limited to 
shoulder level.  Where motion is limited to midway between 
the shoulder and side, a 30 percent disability rating is 
appropriate for the major shoulder and a 20 percent rating is 
appropriate for the minor shoulder.  Motion limited to 25 
degrees from the side warrants a 40 percent disability rating 
for the major shoulder and a 30 percent rating for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

Under the criteria of Diagnostic Code 5202, entitled 
"Humerus, other impairment of," where there is malunion 
with moderate deformity, a 20 percent rating is warranted for 
either shoulder.  Where there is malunion with marked 
deformity, a 20 percent disability rating is warranted for 
the minor arm and a 30 percent rating is warranted for the 
major arm.  Where there is recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement at the shoulder level, a 20 percent 
rating is warranted for either shoulder.  Where there is 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, a 20 
percent rating is warranted for the minor shoulder and a 30 
percent rating is warranted for the major shoulder.  Where 
there is fibrous union, a 40 percent disability rating is 
warranted for the minor joint and a 50 percent rating is 
warranted for the major joint.  Where there is nonunion 
(false flail joint), a 50 percent rating is warranted for the 
minor joint and a 60 percent rating is warranted for the 
major joint.  Where there is loss of head of the humerus 
(flail shoulder), a 70 percent rating is warranted for the 
minor joint and an 80 percent rating is warranted for the 
major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

The veteran received a VA examination in March 2000.  He 
complained of cracking, discomfort, and pain of the left 
shoulder.  He denied recurrent dislocation or subluxation.  
Abduction and flexion were to 120 degrees, and internal and 
external rotation were to 90 degrees.  Motion was painful at 
120 degrees of abduction and flexion.  Muscle strength was 
5/5.  There was no ankylosis or instability.  A June 2000 VA 
clinical record shows that active range of motion of the left 
shoulder was to 130 degrees.  The veteran received another VA 
examination in March 2001.  He complained of pain and sounds 
from the left shoulder.  There was no history of dislocations 
or subluxations.  Abduction and flexion were to 100 degrees, 
and internal and external rotation were to 90 degrees.  
Motion was painful at the last degree of motion.  There was 
moderate objective evidence of painful motion and guarding of 
movement.  There was mild anterior instability and there was 
crepitus.  

Both of the VA examination reports show that the veteran was 
right handed.  Therefore, the left arm is the minor or non 
dominant arm.  38 C.F.R. § 4.69 (2003).

Myositis is rated based on limitation of motion of the joint.  
The VA examination reports and the June 2000 VA clinical 
record show that abduction and flexion of the left arm was 
greater than being able to raise the arm to shoulder level or 
90 degrees.  38 C.F.R. § 4.71 Plate I (2003).  This is 
significantly greater than motion being restricted to being 
less than midway between the side and shoulder level.  The 
veteran complained of pain in the shoulders to examiners and 
the examination reports show that there was pain at the end 
of the motions.  However, the examinations do not show that 
this pain restricted motion to being less than midway between 
the side and shoulder level.  Rather, the pain was at the end 
of the motion that was at or above shoulder level.  
Accordingly, the limitation of motion of the left shoulder 
more closely approximates motion of the left arm being 
limited to shoulder level.  For the minor arm, this is a 20 
percent disability rating under the criteria of Diagnostic 
Code 5201 which is consistent with the disability rating 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5003, 5021, 5201 (2003).  

There is no evidence of loss of head, nonunion, or fibrous 
union of the humerus.  The March 2001 VA examination 
indicates there was mild instability.  A palpable 1 cm. 
acromioclavicular separation was also noted, compared to the 
right side.  There was also guarding of movement.  
Nonetheless, both examination reports note that the veteran 
denied a history of dislocations or subluxations, and none 
have been shown in the records of treatment.  Although 
Diagnostic Code 5202 provides a 20 percent rating for the 
minor arm for dislocations and guarding of movement of the 
scapulohumeral joint, the assignment of a rating under this 
Diagnostic Code is not supported in the absence of 
demonstrated dislocations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2003).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for the 
residuals of acromioclavicular joint separation and myositis 
of the left shoulder.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.69, 4.71 Plate I, 
4.71a, Diagnostic Code 5003, 5021, 5201, 5202 (2003). 

Service connection

The veteran claims, in essence, that his current back 
disability is due to service and his service connected left 
shoulder disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous 
active service and arthritis becomes manifest or is 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2003).  

At the March 2001 VA examination, the veteran reported that 
he had fallen during basic training.  Nonetheless, in August 
1986 as part of his medical evaluation board, he had 
indicated he did not have recurrent back pain.  The veteran's 
service medical records do show that he complained of back 
pain on September 11, 1986.  However, there were no findings 
relative to the back.  He was seen again on September 12, 
1986, complaining of back pain.  The assessment was that 
there was no problem with the back noted.  The veteran was 
examined on September 25, 1986, as part of a medical board.  
The clinical evaluation of "spine, other musculoskeletal" 
was normal.  Accordingly, no back disorder was present during 
service.  Additionally, the veteran received VA examinations 
in May 1987 and September 1987.  There were no complaints 
related to the back or fibromyalgia of the back.  The March 
2001 VA examination shows that the veteran indicated he 
started having low back pain in 1990.  The examiner reviewed 
the claims file and indicated that low back pain was noted 
for the first time in 1999.  The Board notes that August 1994 
CT [computed tomography] scan reports show mild bulging 
annulus at L5-S1 and normal thoracic spine.  This is the 
earliest evaluation related to the back shown in the claims 
file.  Accordingly, there is no continuity of any back 
disorder or fibromyalgia following service and no probative 
evidence in the record linking any back disorder or 
fibromyalgia of the back to service.  38 C.F.R. § 3.303 
(2003).

There is no evidence of arthritis of the back within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

The veteran is service connected for left acromio-clavicular 
joint separation shoulder girdle myositis and rule out 
rotation cuff tear.  The veteran claims that this service 
connected disability has caused a back disability or 
fibromyalgia of the back.  The report of the March 2001 VA 
examination contains the opinion that the veteran's low back 
condition is not secondary to the service connected left 
shoulder condition.  There is no medical evidence in the 
record linking any current back disorder to the service 
connected disability.  Accordingly, the veteran's back 
disorder or fibromyalgia of the back is not proximately due 
to a service connected disability.  38 C.F.R. § 3.310(a) 
(2003). 

A back disorder or fibromyalgia of the back was not present 
during service, there is no continuity of any such disorder 
following service, and there is no competent evidence that 
any present back disorder is related to service.  There is no 
evidence of arthritis of the back within one year of 
discharge from service.  The veteran's back disorder or 
fibromyalgia of the back is not proximately due to a service 
connected disability.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
back disability also claimed as fibromyalgia.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2003). 

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
June 2001 statement of the case.  The statement of the case 
and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claims.  A July 
2002 VA letter advised the veteran of the evidence needed to 
support his claims, the kind of evidence he was responsible 
for obtaining, and the evidence VA was responsible for 
obtaining.  Accordingly, the duty to notify the veteran of 
what evidence he was responsible for obtaining and the 
evidence VA was responsible for obtaining has been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 
2002 VA letter did not set a time limit in which to respond.  
The Board notes that the U.S. Court of Appeals for the 
Federal Circuit invalidated regulations that provided for a 
period of less than one year to respond to the VA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The invalidated regulation was included in the 
October 2002 supplemental statement of the case.  However, 
since the veteran was not provided a time limit to respond in 
the July 2002 VA letter, there is no prejudice to the veteran 
in the Board addressing the veteran's claims at this time.

The service medical records are contained in the claims file 
and the veteran has received VA examinations.  VA medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran has provided 
copies of private medical records.  The veteran has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to an increased disability rating for the 
residuals of acromioclavicular joint separation and myositis 
of the left shoulder is denied.

Entitlement to service connection for a back disability also 
claimed as fibromyalgia is denied.


REMAND

A December 2001 rating decision denied service connection for 
a nervous condition claimed as secondary to the service-
connected left shoulder disability.  The record contains a 
December 2001 memorandum from the veteran's representative, 
which is specifically a notice of disagreement with the 
December 2001 denial of service connection.  The record 
before the Board does not contain a statement of the case 
concerning this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.

Consequently, this matter is REMANDED to the RO for the 
following action:

Issue a statement of the case concerning 
the December 2001 denial of service 
connection for a nervous condition 
claimed as secondary to the service-
connected left shoulder disability.

The veteran is hereby informed that the issue of service 
connection for a nervous condition claimed as secondary to 
the service-connected left shoulder disability is not yet 
before the Board on appeal, and he must complete a timely 
substantive appeal following the issuance of the statement of 
the case to perfect his appeal as to that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



